DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Status of the Claims
Claims 6, 8, 12-14 are canceled.  Claims 1-5, 7, 9-11 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2014/0252647) .	Claim 9, Huang discloses (Fig. 2I) a semiconductor device assembly comprising: 	a substrate (212, compressive dielectric layer under broadest reasonable interpretation (BRI) may be considered substrate, Para [0027])  having a first side (top side of 212) and a second side (bottom side of 212); 	a semiconductor device (121, semiconductor die, Para [0017]) having a first side (top of 121) and second side (bottom of 121), wherein the semiconductor device is positioned on the first side of the substrate (121 is positioned on top side of 212) with the second side of the semiconductor device being adjacent the first side of the substrate (bottom of 121 is adjacent top side of 212); 	a mold compound (123, molding compound, Para [0018]) that encapsulates at least the semiconductor device (123 encapsulates 121); 	at least one stiffener member (219, passivation layer, Para [0034]) positioned on a top surface of the mold compound (219 on top surface of 123); and 	a second stiffener member comprised of a metal or metal dielectric (127, connector may be made of conductive materials like metal, Para [0029]), the at least one stiffener member being positioned directly between the second side of the semiconductor device and the first side of the substrate (127 is directly between bottom side of 121 and top side of 212).	Claim 10, Huang discloses (Fig. 2I) the semiconductor device assembly of claim 9, wherein the at least one stiffener member further comprises a plurality of stiffener members (there are a plurality of 219).	Claim 11, Huang discloses (Fig. 2I) the semiconductor device assembly of claim 9, wherein the 127).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647) in view of Lee (US 2014/0146498).
	Claim 1, Huang discloses (See annotated Fig. 2I below) a semiconductor device assembly comprising: 	a substrate (212, compressive dielectric layer under broadest reasonable interpretation (BRI) may be considered substrate, Para [0027]) having a first side (top side of 212) and a second side (bottom side of 212); 	a semiconductor device (121, semiconductor die, Para [0017]) having a first side (top side of 121) and a second side (bottom side of 121), wherein the semiconductor device is positioned on the first side of the substrate (121 is positioned on top side of 212) with the second side of the semiconductor device being adjacent the first side of the substrate (bottom of 121 is adjacent top of 212); 	a plurality of discrete stiffener members (1st and 2nd, 219, passivation layers, Para [0034]) positioned on the first side of the semiconductor device (1st and 2nd  are positioned on top side of 121); and 221/123, polymer/molding under BRI considered molding compound, Para [0034]) that completely encapsulates at least the semiconductor device and the plurality of discrete stiffener members (221/123 completely encapsulates 121 and 1st and 2nd)
	Shih does not explicitly disclose wherein the substrate has a first coefficient of thermal expansion, the semiconductor device has a second coefficient of thermal expansion, the mold compound has a third coefficient of thermal expansion, and the plurality of discrete stiffener members have a fourth coefficient of thermal expansion, and wherein each of the first, second, third, and fourth coefficients of thermal expansion differ.	However, Lee discloses (Figs. 1 and 6) wherein a substrate (110, substrate, Para [0072]) has a first coefficient of thermal expansion (Table 2, 110 can have CTE of 30 x 10-6), a semiconductor device (120, active element, Para [0072]) has a second coefficient of thermal expansion (Table 1, 120 can have CTE of 3.6 x 10-6) , a mold compound (140, molding part, Para [0037]) has a third coefficient of thermal expansion (140 can have CTE of 27.5 x 10-6) , and a stiffener member (206, additional layer for decreasing warpage, Para [0074]( has a fourth coefficient of thermal expansion (Para [0061], 206 can have a CTE of 20 x 10-6 or more), and wherein each of the first, second, third, and fourth coefficients of thermal expansion differ (110, 120, 140, and 206 have different CTEs).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that each element has a CTE and the CTEs may be different as determined by common materials used in a semiconductor package (Lee, see tables 1-3, Para [0047]-[0054]).
    PNG
    media_image1.png
    504
    706
    media_image1.png
    Greyscale

Claim 2, Huang in view of Lee discloses the semiconductor device assembly of claim 1.	Huang in view of Lee does not explicitly disclose wherein the plurality of discrete stiffener members are configured so that the fourth coefficient of thermal expansion is between the first coefficient of thermal expansion and the third coefficient of thermal expansion.	However, Lee discloses stiffener 206 may have a CTE of 20 x10-6 or more, Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of stiffener member CTE (result effective as the CTE affects the amount of warpage on the device, See Figs. 4-5 and Para [0057] – [0064]) in order to optimize the functionality of the device (see MPEP §2144.05). Further, the specification contains no disclosure of either the critical nature of the claimed CTE or any unexpected Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huang (US 2014/0252647) in view of Lee (US 2014/0146498) in further view of Hsiao (US 2012/0074588).	Claim 4, Huang in view of Lee discloses the semiconductor device assembly of claim 1.	Huang in view of Lee does not explicitly disclose wherein the plurality of discrete stiffener members are comprised of metal, a metal dielectric, carbon nanotubes, fiberglass, woven material, or glass.	However, Hsiao discloses (Fig. 2) stiffener member (214, device stiffener, Para [0042]) comprised of metal, a metal dielectric, carbon nanotubes, fiberglass, woven material, or glass (214 can be glass, Para [0042]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the stiffener material of Hsiao as it can be used to absorb and dissipate heat generated by an IC device (Para [0042]).	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647)  in view of Lee (US 2014/0146498) in view of Hua (US 2004/0188817) in further view of Corisis (US 2004/0038447).
	 Claim 3, Huang in view of Lee discloses the semiconductor device assembly of claim 1.
	Huang in view of Lee does not explicitly disclose wherein the semiconductor device assembly has a warpage of 50 microns or less at 260 degrees Celsius.	However, Hua discloses (Fig. 8) a warpage of 50 microns or less at 260 degrees Celsius (warpage 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to minimize warpages as warpage can cause stress and the damage the device (Corisis, Para [0004]).	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647) in view of Lee (US 2014/0146498) in view of Hua (US 2004/0188817) in view of Corisis (US 2004/0038447) in further view of Yazzie (US 2019/0103345).	Claim 5, Huang in view of Lee discloses the semiconductor device assembly of claim 1.
	Huang in view of Lee does not explicitly disclose wherein the substrate has a first warpage at 260 degrees Celsius, wherein the semiconductor device and the plurality of discrete stiffener members have a combined second warpage at 260 degrees, and wherein the second warpage substantially corresponds to the first warpage.
	However, However, Hua discloses (Fig. 8) various warpages for elements at different temperatures.
	Furthermore Corisis discloses the need to reduce warpage of a semiconductor assembly as it can cause failure between links of device elements and damage the device (Para [0004]).	Lastly, Yazzie discloses counteracting warpage of an IC package by matching warpages (Para [0071]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to minimize warpages as warpage can cause stress and the damage the device (Corisis, Para [0004]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647)  in view of by Lee (US 2014/0146498) in view of Hua (US 2004/0188817) in further view of Corisis (US 2004/0038447).		Claim 7, Huang discloses the semiconductor device assembly of claim 9.	Huang does not explicitly disclose wherein the at least one stiffener member has a coefficient of thermal expansion, wherein the coefficient of thermal expansion of the at least one stiffener member is configured so that the semiconductor device assembly has a warpage of 50 microns or less at 260 degrees Celsius. 	However, Lee discloses a stiffener member (160) has a coefficient of thermal expansion (Para [0068], 160 may have CTE of 10 x 10-6 or less), wherein the coefficient of thermal expansion of the at least one stiffener member is configured so that the semiconductor device assembly has a warpage (Figs. 4-5, show 160 with different CTEs to achieve different warpages).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the CTE as it can lead to decreased warpage (Lee, Para [0056] – [0068]).	Hua discloses (Fig. 8) an assembly resulting in a warpage of 50 microns or less at 260 degrees Celsius (warpage is approximately 1.7 and 0.4 microns at 260 Celsius).	Furthermore Corisis discloses the need to reduce warpage of a semiconductor assembly as it can cause failure between links of device elements and damage the device (Para [0004])
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to minimize warpages as warpage can cause stress and the damage the device (Corisis, Para [0004]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819